DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/14/2021 have been fully considered but they are not persuasive.  For amended claim 1, Applicant states “ Compared with a conventional physical layer having two physical signals and three physical channels (RI, paragraph 142), in Applicant's data source simulation platform, the data submodules required by each subframe comprise a synchronization signal, a reference signal, DCI and five physical channels comprising PDCCH (See paragraphs [0005] and [0049], and FIG. 1). Additionally, related DCI generation is accomplished before the PDCCH generation and subframe loading (see FIG. 2.) As data corresponding to each submodule is independent to each other (in paragraph [0009]), separate design of DCI module and PDCCH module as in the amended claim 1 avoids repeated framing of DCI, thereby improving the efficiency of data source simulation.” However, these limitations are not in the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the data submodules required by each subframe comprise a synchronization signal, a reference signal, DCI and five physical channels comprising PDCCH” and “related DCI generation is accomplished before the PDCCH generation and subframe loading”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al (US 2016/0057708) [hereafter R1] in view of Schilling et al (US 2013/0156127) [hereafter R2] in view of LEE et al (US 2019/0068331) [hereafter R3].
For claim 1, R1 discloses a transmitting side and a receiving side (Fig 1 & 2, paragraphs 140-159, and 180-210, Cells and wireless terminal); the transmitting side comprising: a parameter initializing module being configured to construct simulation parameters (Fig 1 & 2, paragraphs 140-159, and 180-210, Cells transmit a PSS, a SSS, and DL signal), configure a subframe structure, and simulate a raw data block to be transmitted (Fig 1 & 2, paragraphs 140-159, and 180-210, Cells transmit DL signal to wireless terminal); a parameter calculation module being configured to calculate set simulation parameters (Fig 1 & 2, paragraphs 140-159, and 180-210, Cells transmit DL signal to wireless terminal); and a subframe data module being configured to provide independent data for an air-interface monitoring device (Fig 1 & 2, paragraphs 140-159, and 180-210, Cells transmit DL signal to wireless terminal), the data being in a modular design and independently corresponding to each submodule (Fig 1 & 2, paragraphs 140-159, and 180-
R1 does not explicitly state a protocol data unit (PDU) packet of a media access control (MAC) layer to a physical layer, and an error control module being configured to add errors to a data and verify a corresponding algorithm; the downlink control information also comprises modulation scheme modulation and coding scheme (MCS).
R2 discloses an error control module being configured to add errors to a data (paragraph 56 processing on the data by a receiving device may result in the data having a high error rate) and verify a corresponding algorithm (paragraph 56 if this occurs change the clock until the correct code word for proper performance is achieved).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use an error control module being configured to add errors to a data and verify a corresponding algorithm taught by R2.  The rationale to combine would be to use a known technique in a similar device, to correct received data when processing results in errors, to increase reliability, to decrease retransmission rate, and design choice.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use a protocol data unit (PDU) packet of a media access control (MAC) layer to a physical layer taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a standard transmission method, to allow compatibility with standard and commonly used devices, and design choice.
For claim 2, R1 discloses the subframe data module comprises: a synchronization signal module being configured for cell intra-group detection (Fig 1 & 2, paragraphs 140-159, and 180-210, wireless terminal receives signals from both cell A and cell B on F1 and F2, the wireless terminal is additionally able to detect between the PSS and the SSS), symbol timing alignment (Fig 1 & 2, paragraphs 140-158, and 180-210, wireless terminal receives signals from both cell A and cell B on F1 and F2, the wireless terminal is additionally able to detect between the PSS and the SSS, LTE RE comprises ones subcarrier on one OFDM symbol), frequency synchronization (Fig 1 & 2, paragraphs 140-159, and 180-210, wireless terminal receives signals from both cell A and cell B on F1 and F2, the wireless terminal is additionally able to detect between the PSS and the SSS) and cell group detection (Fig 1 & 2, paragraphs 140-159, and 180-210, wireless terminal receives signals from both cell A and cell B on F1 and F2, the wireless terminal is additionally able to detect between the PSS and the SSS), frame timing alignment (Fig 1 & 2, paragraphs 140-159, 
For claim 3, R1 discloses the channel generation module comprises: a physical downlink broadcast channel module (Fig 1 & 2, paragraphs 120-160, and 180-210 sending broadcast signals): being configured to carry broadcast information and transmit parameters comprising system bandwidth (Fig 1 & 2, paragraphs 112-119, 120-160, and 180-210) and frame number in a cell (Fig 1 & 2, paragraphs 120-160, and 180-210 whether the signal is from Cell A or Cell B would be the number in a cell);: being configured to indicate the number of orthogonal frequency division multiplexing (OFDM) symbols used for transmitting PDCCH in one subframe (Fig 1 & 
R3 discloses a physical downlink hybrid automatic retransmission indication channel module: being configured to respond an ACK/ ACK indication for data transmitted by an uplink shared channel (paragraphs 36 and 114).
For claim 4, R1 discloses the channel link module comprises: a code block segmentation module: being configured to adapt to data size for channel coding (paragraphs 120-160, and 180-210 transmits the data on a channel in data blocks); a cyclic redundancy check secondary addition module: being configured to reduce retransmission delay for hybrid automatic repeat request at a receiving end, and save processing time (Fig 1 & 2, paragraphs 140-159, and 180-210 intended use); a channel coding module: being configured to change degree of redundancy of transmitted information to adapt to actual physical layer capability (paragraphs 120-160 and 180-210 wireless terminal reports capability to the base stations for transmissions); a resource mapping module: being configured to sequentially map data signals to corresponding resource elements of a subframe according to a certain rule (paragraphs 120-160 and 180-210 transmitting 
R3 discloses a cyclic redundancy check calculation module: being configured for error detection (paragraph 129, 139): a cyclic redundancy check secondary addition module: being configured to reduce retransmission delay for hybrid automatic repeat request at a receiving end, and save processing time (paragraph 139), a rate matching module: being configured to select a bit stream formed by the channel coding module, to form a different coding rate and match a physical resource that is actually used (paragraphs 138, 434, and 438), a code block cascading module: being configured to connect rate-matched outputs of all code blocks, thus constituting a codeword of a length (paragraphs 138, 434, and 438), a modulation module: being configured to convert various digital baseband signals into modulated signals suitable for channel transmission (paragraphs 582 modulation and coding scheme) ; a multiple-input multiple-output (MIMO) processing module: being configured to improve capacity and reliability of channels, and reduce bit error rate at the link level (paragraphs 143, 181, 311 MIMO);
The previous combination does not explicitly disclose a scrambling module: being configured to achieve randomization of data interference, to reduce neighboring-cell interference to some extent.
However, Examiner takes Official Notice that the use of a scrambling module: being configured to achieve randomization of data interference, to reduce neighboring-cell interference to some extent was common and well known in the art prior to the effective filing date of the invention.  The technical reasoning and rationale to combine would be to increase accurate reception of data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koksal et al (US 2018/0262277) discloses FFTs using parsing and error correction coding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463